NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



RICHARD K. INGLIS, as Special Trustee )
under the Last Will and Testament of Rosa )
B. Schweiker, dated February 2, 1961; and )
RICHARD K. INGLIS, as Special Trustee to )
the Frederick W. Berlinger Marital Trust and )
the Frederick W. Berlinger Family Trust      )
under the Frederick W. Berlinger             )
Revocable Deed of Trust, dated January       )
06, 1989; the Rose S. Berlinger Trust,       )
dated October 17, 1991, as Amended and )
Restated; the Heather Anne Berlinger         )
Trust, dated December 15, 1998; the Brian )
Bruce Berlinger Trust, dated December 15, )
1998; and the Stacey Sue Berlinger Trust, )
dated December 15, 1998, who are non-        )
parties,                                     )
                                             )
              Petitioner,                    )
                                             )
v.                                           )          Case No. 2D17-4518
                                             )
ROBERTA SUE CASSELBERRY,                     )
f/k/a SUE C. BERLINGER,                      )
                                             )
              Respondent.                    )
                                             )

Opinion filed April 4, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Collier County; Joseph G. Foster,
Judge.

John D. Kehoe of Cheffy Passidomo, P.A.,
Naples, for Petitioner.
Robert A. Stok and Joshua R. Kon of Stok
Folk + Kon, Aventura, for Respondent.


PER CURIAM.


            Denied.


LaROSE, C.J., and CASANUEVA and ATKINSON, JJ., Concur.




                                       -2-